DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 11/11/2021. No claim is amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 7), with respect to claim 1, that the cited portions of Solapurkar do not disclose a request "using an encoded identifier", nor a "cluster of data", let alone "requesting, by the device, a cluster of data from a remote server using the encoded identifier", as recited in claim 1.
In response to the Applicant argument, the Examiner respectfully disagrees. The terms “cluster of data” and “encoded identifier” are not defined in the claim or specification. Solapurkar teaches that a hash data structure may be used to store invalidation history, such as a resource identifier for a key and a resource version as a value. A resource identifier is stored in the hash data structure, which indicates that the resource identifier is an encoded identifier. Furthermore, Solapurkar teaches that with the example invalidation request, k hash positions are generated for the resource 
Thus, Solapurkar teaches "requesting, by the device (computing device 102), a cluster of data (one or more resources) from a remote server (proxy/cache server) using the encoded identifier (resource identifier)" (Solapurkar, see figs. 3-5; see col. 3, lines 51-61; col. 9, lines 22-55; see col. 11, lines 1-42).
.
The Applicant argues (see page 8) that these cited portions of Solapurkar also do not disclose "receiving, by the device, the cluster of data [that was requested by the device using the encoded identifier]/rom the remote server" [emphasis added], as recited in independent claim 1.
Solapurkar teaches that subsequent queries and/or requests for resource 1 would receive the latest version of resource 1, which indicates that the cluster of data (requested resource) is received by the computing device. Note that the second or subsequent request for resource is still a request. (Solapurkar, see figs. 3-5; see col. 3, lines 51-61; col. 9, lines 22-55; see col. 11, lines 1-42; see claim 9; see col. 18, lines 33-59).
Thus, Solapurkar teaches "receiving, by the device, the cluster of data (one or more resources) from the remote server (proxy/cache server)" (Solapurkar, see figs. 3-5; see col. 3, lines 51-61; col. 9, lines 22-55; see col. 11, lines 1-42; see claim 9; see col. 18, lines 33-59).

In response to the Applicant’s argument (see page 8) that Applicant notes that, although a "hash from the resource identifier" is described in Col. 16, lines 22-44 of Solapurkar, this "hash from the resource identifier" is generated by the "content distribution network service 104", and is not used in a request for resources from a device, Solapurkar is not relied upon to teach the generating step in the claim. The limitation in which Solapurkar is relied upon to teach merely requires that the encoded identifier is used in the process (at any point in the process) of requesting the data. Solapurkar clearly used the resource identifier in requesting of the one or more resources (Solapurkar, see figs. 3-5; see col. 3, lines 51-61; col. 9, lines 22-55; see col. 11, lines 1-42; see claim 9; see col. 18, lines 33-59).

The Applicant argues (see page 8) that Deng does not disclose "determining, by the device, whether the identifier is included in the received cluster of data", as recited in claim 1.
In response to the Applicant’s argument, the Examiner respectfully disagrees. Deng teaches determining whether user 1 has previously viewed the received content. Already viewed plug-in 133A compares the identifier of the received content to identifiers on the retrieved already viewed list to determine if user 1 has already viewed the received content in a SNS 121A-121Y accessed with an already viewed plug-in. Note that the received data is received and that its identifier is identified (determined that the identifier is included) as so to compare it to the identifiers of the already viewed list. Thus, Deng teaches "determining, by the device, whether the identifier is included in the received cluster of data" (Deng, see figs. 2-3; see paragraphs 0033 and 0049).
The Applicant argues (see page 9) that Deng also does not disclose "in response to a determination that the identifier is included in the received cluster of data, providing, by the device, a first user interface associated with the identifier", as recited in claim 1. 
In response, the Examiner respectfully disagrees. Deng teaches determining whether user 1 has previously viewed the received content. Already viewed plug-in 133A compares the identifier of the received content to identifiers on the retrieved already viewed list to determine if user 1 has already viewed the received content in a SNS 121A-121Y accessed with an already viewed plug-in. Note that the received data is received and that its identifier is identified (determined that the identifier is included) as so to compare it to the identifiers of the already viewed list. Deng then teaches receiving a user selection to display the received content. Thus, the received content, which is clearly associated with the identifier of the received content, is displayed  (first user interface) in response to determining the identifier of the received content (that the identifier is included or the data has an identifier) and compare it to the already viewed list. Thus, Deng teaches “in response to a determination that the identifier is included in the received cluster of data, providing, by the device, a first user interface associated with the identifier" (Deng, see figs. 2-3; see paragraphs 0033, 0041 and 0049).

The Applicant argues (see page 9) that that Albisu, Solapurkar, and Deng are directed, respectively, to three different fields of endeavor and cannot be combined as proposed in the Office Action.
In response, the Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   
Albisu is directed to comparing the new hash value to the hash value to determine if the email message should be verified (Albisu, see abstract). Solapurkar teaches using resource identifiers for invalidation comparisons (Solapurkar, see abstract). Deng is directed to retrieving one or more identifiers associated with content previously viewed by a user and determining whether the user has previously viewed the first content (Deng, see abstract). Clearly, all three references concern using identifiers to invalidate or retrieve data. Therefore, Albisu, Solapurkar and Deng are in the same field of endeavor. 

In response to the Applicant’s argument (see page 9) that the "data structure" of Solapurkar cannot be modified to be an "already viewed list" without rendering the data structure of Solapurkar inoperable for its intended purpose, and the "already viewed list" of Deng cannot be modified to be the "data structure" of Solapurkar without rendering the "already viewed list" of Deng inoperable for its intended purpose.
In response to the Applicant’s argument, the Examiner respectfully disagrees. Modifying Albisu-Solapurkar to include the techniques of determining, by the device, whether the identifier is included in the received cluster of data and providing a user interface does not require a change in the “data structure” or “already viewed list” nor does it require the system to include the specific “data structure” or “already viewed list” from the secondary references. The determining step is merely a determination step 
The Applicant argues (see page 11) that the proposed combination of Albisu, Solapurkar, Deng, and Giura does not disclose or suggest "prior to requesting the cluster of data, determining, by the device and based on the encoded identifier, whether the identifier is likely to be included in the cluster of data", as recited in dependent claim 3.
In response to the Applicant’s argument, Giura teaches that spam messages may be used as a “spam signature” or used to create a “spam signature” for the known spam message and that Spam that is identified via these techniques may then be blocked by the network (e.g., with e-mail messages) . Giura further teaches that if the two signatures are sufficiently close, then the first test message may be identified as comprising a spam message or a message that is likely to be spam. This indicates that since messages identified as Spam would be blocked, the determination that whether a spam signature (encoded identifier) is included in the message is done prior to a user making a request to view the message. Thus, Giura teaches "prior to requesting the cluster of data (viewing the messages), determining, by the device and based on the encoded identifier (signature), whether the identifier is likely to be included in the cluster 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-13 and 17-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 16/428,897 in view of Solapurkar et al. (U.S. Patent 9928178). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 12 and 17, claims 1, 12 and 17 of Application No. 16/889,693 correspond to claims 1, 8 and 15 of copending Application No. 16/428,897. See the table below.
Application No. 16/889,693
Copending Application No. 16/428,897
Claim 1. A method, comprising: receiving an identifier at a device;



requesting, by the device, a cluster of data from a remote server using the encoded identifier;
receiving, by the device, the cluster of data from the remote server; 

determining, by the device, whether the identifier is included in the received cluster of data; and in response to a determination that the identifier is included in the received cluster of data, providing, by the device, a first user interface associated with the identifier.










determining whether the telephone number has been remotely registered at a business messaging system remote from the device; and providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system.


receive an identifier;


generate an encoded identifier based on the identifier;
request a cluster of data from a remote server using the encoded identifier;
receive the cluster of data from the remote server; 

determine whether the identifier is included in the received cluster of data; and in response to a determination that the identifier is included in the received cluster of data, providing, a first user interface associated with the identifier.
Claim 8. A device comprising: a memory; and at least one processor configured to:


receive a selection of a telephone number on a touchscreen of the client device;








transmit an encoded identifier corresponding to the telephone number to a server; determine whether the telephone number is registered at a business messaging system based at least in part on a response received from the server; and provide a first display element for initiating communication with the telephone number via the business 


receiving an identifier;



generating an encoded identifier based on the identifier;
requesting a cluster of data from a remote server using the encoded identifier;
receiving the cluster of data from the remote server;

determining whether the identifier is included in the received cluster of data; and in response to a determination that the identifier is included in the received cluster of data, providing, a first user interface associated with the identifier.


code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device;








code to determine, after the touch-down event and prior to detection of a touch-up event corresponding to the touch- down event, whether the telephone number is registered for a business messaging system; and code to provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system.


However, claims 1, 8 and 17 of copending Application No. 16/428,897 do not explicitly teach generating an encoded identifier based on the identifier; requesting a cluster of data from a remote server using the encoded identifier; receiving the cluster of data from the remote server;
Solapurkar teaches generating, by the device, an encoded identifier based on the identifier; (Solapurkar, see figs. 3-5; see col. 9, lines 22 -55 where generates and/or 
requesting, by the device, a cluster of data from a remote server using the encoded identifier; (Solapurkar, see figs. 3-5; see col. 9, lines 22 -55 where generates and/or updates a data structure based on the invalidation request. Example data structures include a hash data structure…; see col. 11, lines 6-42 where determines whether the resource identifier is present in the one or more data structures. In the hash data structure example, the resource version is retrieved (requested) from the hash data structure if the resource identifier is present...)
receiving, by the device, the cluster of data from the remote server; (Solapurkar, see figs. 3-5; see col. 16, lines 22-44 where if there is a value, then the resource identifier is present in the hash data structure...retrieve (receive) the resource version…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine copending Application No. 16/428,897 and Solapurkar to provide the technique of generating, by the device, an encoded identifier based on the identifier; requesting, by the device, a cluster of data from a remote server using the encoded identifier and receiving, by the device, the cluster of data from the remote server of Solapurkar in the system of copending Application No. 16/428,897 in order to achieve various levels of granularity and/or computer resource efficiencies (Solapurkar, see abstract).

Regarding claims 9-11, 13 and 18, claims 9-11 of Application No. 16/889,693 correspond to claim 1 of copending Application No. 16/428,897, claim 13 of Application No. 16/889,693 correspond to claim 8 of copending Application No. 16/428,897 and claim 18 of Application No. 16/889,693 correspond to claim 15 of copending Application No. 16/428,897.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albisu et al. (U.S. PGPub 2018/0152461) in view of Solapurkar et al. (U.S. Patent 9928178) further in view of Deng et al. (U.S. PGPub 2017/0373997).

Regarding claims 1, 12 and 17, Albisu teaches A method, comprising: receiving an identifier at a device; (Albisu, see figs. 2-4; see paragraph 0061 where receive a hash value 122 from the secure email verification service 112...calculate the hash value 122 by hashing a user identifier (identified using the sender identifier) with the global time indicator and the message-specific data and send the hash value 122 to the sender device 102...; see paragraph 0069 where identify a user identifier associated with the sender device 102...; see abstract)
generating, by the device, an encoded identifier based on the identifier; (Albisu, see figs. 2-4; see paragraph 0061 where receive a hash value 122 from the secure email verification service 112...calculate the hash value 122 by hashing a user identifier (identified using the sender identifier) with the global time indicator and the message-specific data and send the hash value 122 to the sender device 102...; see paragraph 0075 where generate a new hash value such as the new hash value 130. The new hash value 130 can be generated in operation 314 by the server computer 114 by hashing the user identifier identified)
However, Albisu does not explicitly teach requesting, by the device, a cluster of data from a remote server using the encoded identifier;
receiving, by the device, the cluster of data from the remote server;
Solapurkar teaches requesting, by the device, a cluster of data from a remote server using the encoded identifier; (Solapurkar, see figs. 3-5; see col. 9, lines 22 -55 where generates and/or updates a data structure based on the invalidation request. Example data structures include a hash data structure…; see col. 11, lines 6-42 where 
receiving, by the device, the cluster of data from the remote server; (Solapurkar, see figs. 3-5; see col. 16, lines 22-44 where if there is a value, then the resource identifier is present in the hash data structure...retrieve (receive) the resource version…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Albisu and Solapurkar to provide the technique of requesting, by the device, a cluster of data from a remote server using the encoded identifier and receiving, by the device, the cluster of data from the remote server of Solapurkar in the system of Albisu in order to achieve various levels of granularity and/or computer resource efficiencies (Solapurkar, see abstract).
However, Albisu-Solapurkar does not explicitly teach determining, by the device, whether the identifier is included in the received cluster of data; and
in response to a determination that the identifier is included in the received cluster of data, providing, by the device, a first user interface associated with the identifier.
Deng teaches determining, by the device, whether the identifier is included in the received cluster of data; and (Deng, see figs. 2-3; see paragraph 0033 where compares the identifier of the received content to identifiers on the retrieved already viewed list...; see paragraph 0049 where determines whether the identifier corresponding to the received content matches an identifier in the retrieved already viewed list…)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Albisu-Solapurkar and Deng to provide the technique of determining, by the device, whether the identifier is included in the received cluster of data and in response to a determination that the identifier is included in the received cluster of data, providing, by the device, a first user interface associated with the identifier of Deng in the system of  Albisu-Solapurkar in order to allow the system to remove or reduce circulation of certain content in a network  and provide the ability to prevent the display of certain content (Deng, see paragraphs 0016 and 0042).

Regarding claims 2 and 14, Albisu-Solapurkar-Deng teaches wherein generating the encoded identifier comprises generating a hash of the identifier. (Albisu, see figs. 2-4; see paragraph 0061 where receive a hash value 122 from the secure email verification service 112...calculate the hash value 122 by hashing a user identifier 

Regarding claim 8, Albisu-Solapurkar-Deng teaches further comprising, prior to requesting the cluster of data, identifying, by the device, the cluster of data at the remote server based on the encoded identifier. (Solapurkar, see figs. 3-5; see col. 9, lines 22 -55 where generates and/or updates a data structure based on the invalidation request. Example data structures include a hash data structure…; see col. 11, lines 6-42 where determines whether the resource identifier is present in the one or more data structures. In the hash data structure example, the resource version is retrieved from the hash data structure if the resource identifier is present...)
The motivation regarding to the obviousness to claims 1, 12 and 17, with respect to the combination of Albisu and Solapurkar, is also applied to claim 8.
	
Claims 3-7, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albisu-Solapurkar-Deng in view of Giura et al. (U.S. PGPub 2015/0312186).

Regarding claims 3, 15 and 19, Albisu-Solapurkar-Deng teaches all the features of claims 1, 12 and 17. However, Albisu-Solapurkar-Deng does not explicitly teach 
Giura teaches further comprising, prior to requesting the cluster of data, determining, by the device and based on the encoded identifier, whether the identifier is likely to be included in the cluster of data. (Giura, see figs. 2 and 9-11; see paragraph 0040; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is input thereto in order to test whether or not an input data set is a member of a set…; see paragraph 0044 where the Bloom filter output...generate false positives this will not necessarily be a definitive determination that the new input data is within the set...; see also paragraphs 0032 and 0074)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Albisu-Solapurkar-Deng and Giura to provide the technique of  prior to requesting the cluster of data, determining, by the device and based on the encoded identifier, whether the identifier is likely to be included in the cluster of data of Giura in the system of Albisu-Solapurkar-Deng in order to efficiently reduce unwanted content or data to improve user satisfaction (Giura, see paragraphs 0003 and 0040).

Regarding claims 4, 16 and 20, Albisu-Solapurkar-Deng-Giura teaches wherein determining whether the identifier is likely to be included in the cluster of data comprises providing the encoded identifier to a Bloom filter. (Giura, see figs. 2 and 9-11; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is 
The motivation regarding to the obviousness to claims 3, 15 and 19, with respect to the combination of Albisu-Solapurkar-Deng and Giura, is also applied to claims 4, 16 and 20.

Regarding claim 5, Albisu-Solapurkar-Deng-Giura teaches wherein determining whether the identifier is likely to be included in the cluster of data further comprises: (Giura, see figs. 2 and 9-11; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is input thereto in order to test whether or not an input data set is a member of a set…; see paragraph 0044 where the Bloom filter output...generate false positives this will not necessarily be a definitive determination that the new input data is within the set...)
receiving an output of the Bloom filter that indicates that the encoded identifier may exist in a data structure; and (Giura, see figs. 2 and 9-11; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is input thereto in order to test whether or not an input data set is a member of a set…; see paragraph 0044 where the Bloom filter output...generate false positives this will not necessarily be a definitive determination that the new input data is within the set...)
determining a likelihood of a false positive of the Bloom filter. (Giura, see figs. 2 and 9-11; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is input thereto in order to test whether or not an input data set is a member of 
 	The motivation regarding to the obviousness to claims 3, 15 and 19, with respect to the combination of Albisu-Solapurkar-Deng and Giura, is also applied to claim 5.

Regarding claim 6, Albisu-Solapurkar-Deng-Giura teaches further comprising, prior to providing the encoded identifier to the Bloom filter, identifying the data structure based on the encoded identifier and a number of data structures at the remote server. (Solapurkar, see figs. 5-6C; see col. 17 line 65, col. 18 line 17 where determining whether to invalidate one or more resources... The first data store 602 may include a first data structure 604 and a second data structure 606A...the first data structure 604 corresponds to a hash data structure, such as a hash table and/or hash map. The example second data structure 606A corresponds to a probabilistic data structure, such as a bloom filter.)
The motivation regarding to the obviousness to claims 1, 12 and 17, with respect to the combination of Albisu and Solapurkar, is also applied to claim 6.

Regarding claim 7, Albisu-Solapurkar-Deng-Giura teaches wherein requesting the cluster of data comprises requesting the cluster of data in response to a determination, based on an output of the Bloom filter, that the identifier is likely to be included in the cluster of data. (Giura, see figs. 2 and 9-11; see paragraph 0041 where Bloom filters apply one or more hash functions to data that is input thereto in order to 
 	The motivation regarding to the obviousness to claims 3, 15 and 19, with respect to the combination of Albisu-Solapurkar-Deng and Giura, is also applied to claim 7.

Claims 9-11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albisu-Solapurkar-Deng in view of McCoy et al. (U.S. PGPub 2012/0210238).

Regarding claims 9, 13 and 18, Albisu-Solapurkar-Deng teaches all the features of claims 1, 12 and 17. However, Albisu-Solapurkar-Deng does not explicitly teach further comprising, in response to a determination that the identifier is not included in the received cluster of data, providing, by the device, a second user interface that is unassociated with the identifier.
McCoy teaches further comprising, in response to a determination that the identifier is not included in the received cluster of data, providing, by the device, a second user interface that is unassociated with the identifier. (McCoy, see sig. 4; see paragraph 0088 where If the identifier does not correspond with any services in the plurality, the plurality of other services associated with the user account may be caused to be displayed on the second display (step 115). The user may then choose a service in which to browse, and that service may then be launched...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Albisu-Solapurkar-Deng and McCoy to provide the 

Regarding claim 10, Albisu-Solapurkar-Deng-McCoy teaches wherein providing the first user interface comprises, in response to the determination that the identifier is included in the received cluster of data: determining that the identifier is an identifier of a business that is registered with a business messaging system; and (McCoy, see sig. 4; see paragraph 0091 where the identifier corresponds with a service in the plurality, a signal may be transmitted to cause the second display to launch the identified service (step 109). In some cases, where a user has identified a particular category within the service to be of interest, the displayed listings may be limited to the category desired (step 111) or a separate category page within the service may be displayed instead...)
providing the first user interface, the first user interface being associated with the business messaging system. (McCoy, see sig. 4; see paragraph 0091 where the identifier corresponds with a service in the plurality, a signal may be transmitted to cause the second display to launch the identified service (step 109). In some cases, where a user has identified a particular category within the service to be of interest, the displayed listings may be limited to the category desired (step 111) or a separate category page within the service may be displayed instead...)


Regarding claim 11, Albisu-Solapurkar-Deng-McCoy teaches wherein providing the second user interface comprises, in response to the determination that the identifier is not included in the received cluster of data: determining that the identifier is not registered with business messaging system; and (McCoy, see sig. 4; see paragraph 0088 where If the identifier does not correspond with any services in the plurality, the plurality of other services associated with the user account may be caused to be displayed on the second display (step 115). The user may then choose a service in which to browse, and that service may then be launched...)
providing the second user interface, the second user interface being a user messaging system. (McCoy, see sig. 4; see paragraph 0088 where If the identifier does not correspond with any services in the plurality, the plurality of other services associated with the user account may be caused to be displayed on the second display (step 115). The user may then choose a service in which to browse, and that service may then be launched...)
 	The motivation regarding to the obviousness to claims 9, 13 and 18, with respect to the combination of Albisu-Solapurkar-Deng and McCoy, is also applied to claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MENG VANG/Primary Examiner, Art Unit 2443